BYERS, District Judge.
Motion for an accounting by the surety on a completion bond covering contract of debtor which was in progress at the time of filing of petition under Chapter XI of the Bankruptcy Act, 11 U.S.C.A. § 701 et seq. The surety completed the contract pursuant to order of the Referee, dated May 22, 1939, and the debtor asserts that there is a balance owing to it arising from the contract payments collected during completion.
The affidavit in opposition contains an itemized statement of receipts and disbursements, which may be deemed to constitute the accounting, according to which the surety sustained a loss of $405.06.
The debtor should have an opportunity to file objections to that account. Accordingly, the matter is referred to the Referee to settle the surety’s account, and to make .an appropriate order to contain a finding as to the balance, if any, and by whom it is owing.
Settle order.